NO. 07-04-0275-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                        JULY 7, 2004

                           ______________________________


                         SADIE RAYNE WILLIAMS, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

         FROM THE COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

             NO. 105,893; HONORABLE PAMELA COOK SIRMON, JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       After appellant Sadie Rayne Williams filed a notice of appeal challenging her

conviction, on June 2, 2004, the trial court signed an order granting her motion for new trial.

Pending before this Court is appellant’s motion to dismiss her appeal which is accompanied

by a certified copy of the trial court’s order. We grant the motion.
       The granting of a motion for new trial in a criminal case is governed by Rule 21.9 of

the Texas Rules of Appellate Procedure. The legal effect of granting the motion restores

the case to its position before the former trial. See State v. Bates, 889 S.W.2d 306, 310

(Tex.Cr.App. 1994); see also Waller v. State 931 S.W.2d 640, 643 (Tex.App.–Dallas 1996,

no pet.).


       Accordingly, the appeal is dismissed and the Clerk of this Court is directed to issue

mandate.


                                          Don H. Reavis
                                            Justice


Do not publish.




                                             2